DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 11/05/2021 have been entered. Claims 1, 5, 6, 14, 19-21, 26, and 27 remain pending in the application. The amendments to claims 1, 14, and 21 overcome the prior art rejections in view of Swayze et al. (US 2005/0178813) set forth in the previous office action mailed on 09/09/2021.
Terminal Disclaimer
The terminal disclaimer filed on 11/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,033,256 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
Claims 1, 5, 6, 14, 19-21, 26, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 14, and 21, the prior art of record fails to teach or render obvious a handle assembly having a linkage assembly including first, second, and third linkages, and a friction reducing mechanism including first and second bearing assemblies, wherein the first bearing assembly is positioned such that a longitudinal axis of the second linkage is tangent to a first bearing sleeve when the linkage assembly is in an initial condition and is tangent to a second bearing sleeve when the linkage assembly is in a fully-actuated condition, in combination with the remaining limitations of the claims. The closest prior art is Swayze et al. (US 2005/0178813) which discloses the limitations of 1, 14, and 21 but is silent regarding the second linkage being tangent to the first bearing sleeve when the linkage assembly is in an initial condition and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712717134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771